              Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 1 of 21 Page ID #:43



                       1   Benjamin M. Gipson (CA SBN: 222830)
                           ben.gipson@us.dlapiper.com
                       2   Hector E. Corea (CA SBN: 318971)
                           hector.corea@us.dlapiper.com
                       3   DLA PIPER LLP
                           2000 Avenue of the Stars, Suite 400 North Tower
                       4   Los Angeles, California 90067-4704
                           Tel: 310.595.3022
                       5   Fax: 310.595.3300
                       6   Attorneys for Plaintiff
                           ALATUS AEROSYSTEMS
                       7
                       8                          UNITED STATES DISTRICT COURT
                       9                        CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   ALATUS AEROSYSTEMS, a                  CASE NO. 19-cv-1869
                           California corporation,
                      12                                             PLAINTIFF’S MEMORANDUM OF
                                          Plaintiff,                 POINTS AND AUTHORITIES IN
                      13                                             SUPPORT OF APPLICATION FOR
                                  v.                                 TEMPORARY RESTRAINING
                      14                                             ORDER AND ORDER TO SHOW
                           MARIO VELAZQUEZ, an individual,           CAUSE WHY A PRELIMINARY
                      15   and DOES 1 through 50, inclusive          INJUNCTION SHOULD NOT
                                                                     ISSUE
                      16
                                          Defendants.                Date: To Be Determined
                      17                                             Time: To Be Determined
                                                                     Courtroom:
                      18                                             Judge:
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
FNC R K RGT! NNR )WU*
                           WEST\287795179.8                      1
     NQU!C PI GN GU                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                       PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
              Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 2 of 21 Page ID #:44



                       1                                          TABLE OF CONTENTS
                       2                                                                                                            Pages
                           I.     INTRODUCTION ............................................................................................ 1
                       3
                           II.    STATEMENT OF FACTS............................................................................... 2
                       4
                                  A.       Alatus’ Business in the Defense and Aerospace Industries ................... 2
                       5
                                  B.       Defendant Velazquez’s Employment with Alatus and Termination ..... 3
                       6
                                  C.       Defendants’ Departure and Misappropriation of Trade Secrets. ........... 3
                       7
                           III.   ARGUMENT ................................................................................................... 5
                       8
                                  A.       Alatus Will Succeed on the Merits of its Claims ................................... 5
                       9
                                           1.       Alatus Is Likely to Prevail on the Merits of its Trade Secret
                      10                            Misappropriation Claims. ............................................................ 5
                      11                            i.       Legal Standard ................................................................... 6
                      12                            ii.      Alatus Has Protectable Trade Secrets. .............................. 7
                      13                            iii.     Defendant Velazquez Misappropriated the Trade
                                                             Secrets................................................................................ 8
                      14
                                                    iv.      Alatus Faces Irreparable Injury and Potential Damages as
                      15                                     a Result of the Misappropriation. ...................................... 9
                      16                   2.       Alatus Will Likely Prevail on the Merits of its Contract
                                                    Claims. ....................................................................................... 10
                      17
                                  B.       Alatus Will Suffer Irreparable Harm if a TRO is Not Granted. .......... 11
                      18
                                  C.       The Balance of Hardships Favors Granting this Application .............. 13
                      19
                                  D.       The Public Interest Weighs Towards Granting an Injunction ............. 14
                      20
                           IV.    REQUEST FOR EXPEDITED DISCOVERY .............................................. 14
                      21
                           V.     CONCLUSION .............................................................................................. 15
                      22
                      23
                      24
                      25
                      26
                      27
                      28
DLA P I PER LLP (US)
                            WEST\287795179.8                                          i
     LOS A NG EL ES                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                        PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
              Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 3 of 21 Page ID #:45



                       1                                        TABLE OF AUTHORITIES
                       2                                                                                                               Pages
                       3   Federal Cases
                       4
                           02 Micro Intern, Ltd. v. Monolithic Power Systems,
                       5      420 F. Supp. 2d 1070 (N.D. Cal. 2006)................................................................. 9
                       6   Am. LegalNet, Inc. v. Davis,
                       7     673 F.Supp.2d 1063 (C.D. Cal. 2009) ................................................................. 15
                       8   Arista Records LLC v. Does 1-19,
                       9      551 F. Supp. 2d 1 (D.D.C. 2008) ........................................................................ 15

                      10   Babcock Power, Inc. v. Kapsalis,
                             2017 WL 1206012 (W.D. Ky. Mar. 30, 2017) ...................................................... 9
                      11
                      12   Brocade Commc’ns Sys., Inc. v. A10 Networks, Inc.,
                              873 F. Supp. 2d 1192 ..................................................................................... 7, 8, 9
                      13
                           Comet Technologies USA v. Beuerman,
                      14     2018 WL 1990226 (N.D. Cal. 2018) ..................................................................... 6
                      15
                           Deerpoint Group, Inc. v. Agrigenix,
                      16     345 F.Supp.3d 1207 (E.D. Cal. 2018) ................................................................... 6
                      17   Disney Enterprises, Inc. v. VidAngel, Inc.,
                      18      869 F.3d 848 (9th Cir. 2017) ............................................................................... 13
                      19   Dr. Seuss Enterprises, L.P. v. Penguin Books USA, Inc.,
                      20      109 F.3d 1394 (9th Cir. 1997) ............................................................................. 13

                      21   Gucci Am., Inc. v. Los Altos Boots, Inc.,
                             2014 WL 12561613 (C.D. Cal. Aug. 27, 2014) .................................................. 13
                      22
                      23   Herb Reed Enters., LLC v. Florida Entm’t Mgmt., Inc.,
                             736 F.3d 1239 (9th Cir. 2013) ............................................................................. 12
                      24
                           Kelly v. Primco Mgmt., Inc.
                      25
                              2015 WL 10990368 (C.D. Cal. Jan 12, 2015)..................................................... 13
                      26
                           Kim Laube & Co., Inc. v. Wahl Clipper Corp.,
                      27     2013 WL 12084741 (C.D. Cal. Mar. 8, 2013) .................................................... 10
                      28
DLA P I PER LLP (US)
                            WEST\287795179.8                                         i
     LOS A NG EL ES                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                          PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
              Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 4 of 21 Page ID #:46



                       1   L’Oreal USA Creative, Inc. v. Maggy Tsui,
                       2      2016 WL 9275404 (C.D. Cal. Dec. 22, 2016) .................................................... 15

                       3   Language Line Servs., Inc. v. Language Servs. Assocs., Inc.,
                             944 F. Supp. 2d 775 (N.D. Cal. 2013)............................................................... 8, 9
                       4
                       5   MAI Systems Corp. v. Peak Computer, Inc.,
                             991 F.2d 511 (9th Cir. 1993) ................................................................................. 7
                       6
                           Mattel, Inc. v. MGA Entertainment, Inc.,
                       7
                             782 F. Supp. 2d 911 (C.D. Cal. 2011) ................................................................... 7
                       8
                           Netflix Studios, LLC v. Dragon Media Inc.,
                       9      2018 WL 7891027 (C.D. Cal. Dec. 21, 2018) .................................................... 14
                      10
                           Netlist, Inc. v. Diablo Tech., Inc.
                      11      2015 WL 153724, (N.D. Cal. Jan. 12, 2015) ...................................................... 11
                      12   Ocean Beauty Seafoods, LLC v. Pacific Seafood Group Acq. Co., Inc.,
                      13     648 Fed. Appx. 709 (9th Cir. 2016) .................................................................... 11
                      14   Religious Technology Ctr. v. Netcom On-Line Communication
                              Services, Inc.,
                      15
                              923 F. Supp. 1231 (N.D. Cal. 1995)...................................................................... 8
                      16
                           Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush and Co., Inc.,
                      17      240 F.3d 832 (9th Cir. 2001) ......................................................................... 11, 12
                      18
                           SV3, LLC v. GG Distribution, Inc.,
                      19     2019 WL 1090772 (C.D. Cal. Feb. 6, 2019) ................................................. 12, 15
                      20   Tom Doherty Assocs., Inc. v. Saban Entm’t, Inc.,
                      21     60 F.3d 27 (2d Cir.1995) ..................................................................................... 12
                      22   Warner Bros. Entertainment, Inc. v. WTV Systems, Inc.,
                      23     824 F. Supp. 2d 1003 (C.D. Cal. 2011) ........................................................... 5, 14

                      24   Waymo LLC v. Uber Technologies, Inc.,
                             2017 WL 2123560 (N.D. Cal. May 15, 2017) .................................................... 12
                      25
                      26   Western Directories, Inc. v. Golden Guide Directories, Inc.,
                             2009 WL 1625945 (N.D. Cal. June 8, 2009) ........................................................ 9
                      27
                      28
DLA P I PER LLP (US)
                            WEST\287795179.8                                       ii
     LOS A NG EL ES                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                          PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
              Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 5 of 21 Page ID #:47



                       1   Winter v. Natural Res. Def. Council, Inc.,
                       2     555 U.S. 7 (2008) .................................................................................................. 5

                       3   State Cases
                       4   Ajaxo Inc. v. E*Trade GroupInc.,
                       5      135 Cal.App.4th 21 (2005) .................................................................................... 6

                       6   Morlife, Inc. v. Perry,
                             56 Cal. App. 4th 1514 (1997) ................................................................................ 7
                       7
                       8   Richman v. Hartley,
                              224 Cal. App. 4th 1182 (2014) ............................................................................ 10
                       9
                           Sargent Fletcher, Inc. v. Able Corp.,
                      10
                              110 Cal. App. 4th 1658 (2003) .............................................................................. 6
                      11
                           Whyte v. Schlage Lock Co.,
                      12     101 Cal. App. 4th 1443 (2002) .......................................................................... 7, 8
                      13
                           Federal Statutes
                      14
                           18 U.S.C. §§ 1836 et seq. ........................................................................................... 6
                      15
                           18 U.S.C. § 1839(5) .................................................................................................... 6
                      16
                      17   Defend Trade Secrets Act (“DTSA”) ......................................................................... 5
                      18   State Statutes
                      19   Cal. Civ. Code § 3426.1(b) ......................................................................................... 6
                      20
                           Cal. Civ. Code § 3426.1(d) ......................................................................................... 6
                      21
                           California Uniform Trade Secrets Act.................................................................... 5, 6
                      22
                      23
                      24
                      25
                      26
                      27
                      28
DLA P I PER LLP (US)
                            WEST\287795179.8                                          iii
     LOS A NG EL ES                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                           PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
              Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 6 of 21 Page ID #:48



                       1   I.    INTRODUCTION
                       2         This case concerns the theft of an employer’s most important, and protected,
                       3   trade secrets. Defendant Mario Velazquez stole at least ten key documents from
                       4   Alatus Aerosystems (“Alatus”) at the end of his employment, when he still had access
                       5   to confidential information and the trust of Alatus. He emailed these documents to
                       6   himself, so he could access them when he departed and began his new employment.
                       7         When Alatus discovered this theft, it immediately contacted Velazquez to
                       8   return this information. Velazquez returned only a portion of documents he took.
                       9   Alatus noted this discrepancy and again asked Velazquez to return all Alatus
                      10   documents he had in his possession. Velazquez again claimed he had returned all
                      11   documents, which was plainly untrue. Alatus was thus forced to bring this action to
                      12   recover its documents from Velazquez.
                      13          These documents contain Alatus’ most coveted trade secrets, such as Alatus’
                      14   entire pricing catalogue, containing a complete compilation of its customers, a list of
                      15   the parts and products ordered by those customers, and Alatus’ competitive pricing
                      16   for those orders. Defendant also has in his possession Alatus’ product specifications
                      17   information setting out the raw materials required for the manufacturing of the
                      18   products. Defendant also took confidential and proprietary information relating to
                      19   each machining asset, including its operating system, and capacity. These are highly
                      20   confidential trade secrets that belong to Alatus.
                      21         These actions unjustly enriched Velazquez, who is striving to evade the cost,
                      22   time, and risk of building a competing business from scratch. In doing so, Velazquez
                      23   breached his fiduciary duties, stole Alatus’ trade secrets, and accessed Alatus’
                      24   secured computer systems without permission. Velazquez’s unlawful actions, all of
                      25   which were undertaken with malicious intent, far exceed the norms of fair
                      26   competition. These transgressions, if left unchecked, would not only irreparably
                      27   damage Alatus, but would also undermine basic principles of fairness upon which
                      28   businesses, employees, and consumers operate and rely.
DLA P I PER LLP (US)
                                                                 -1-
     LOS A NG EL ES                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                      PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
              Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 7 of 21 Page ID #:49



                       1           Alatus thus seeks a temporary restraining order enjoining Velazquez and all
                       2   those in active concert or participation with him from using, disclosing, or sharing
                       3   Alatus’ sensitive trade secrets which includes customer pricing, material
                       4   specifications and machining capabilities. Alatus also seeks an order permitting
                       5   expedited discovery in this action to ensure that none of Alatus’ trade secrets have
                       6   been disclosed and that Velazquez has returned all proprietary information in his
                       7   possession, custody, and control.
                       8   II.     STATEMENT OF FACTS
                       9           A.    Alatus’ Business in the Defense and Aerospace Industries
                      10           Plaintiff Alatus is a longstanding California business that assembles,
                      11   manufactures, and supplies parts and products for use in the aerospace and defense
                      12   industries. (Declaration of Scott Holland in Support of TRO Application (“Holland
                      13   Decl.”) at ¶ 3.) With more than 50 years of experience serving clients across the state
                      14   and nation, Alatus has earned a reputation as a leading provider of aviation
                      15   components and systems. (Holland Decl. at ¶ 3.) Alatus has four locations in
                      16   Southern California including the City of Industry, Chatsworth, Walnut, and Brea.
                      17   (Id.)
                      18           Alatus specializes in manufacturing wings, landing gear, and engine pylons for
                      19   commercial clients. (Id. at ¶ 4.)   Alatus’ reputation has also attracted the attention
                      20   of numerous defense contractors and the United States Government. (Id. at ¶ 4.)
                      21   Alatus assembles and supplies key military products, including aviation and artillery
                      22   systems used by the nation’s armed services. (Id.)
                      23           As a defense contractor, Alatus is subject to the International Traffic in Arms
                      24   Regulations (“ITAR”). (Id. at ¶ 5.) ITAR controls the manufacture, sale, and
                      25   distribution of defense-related products, services, and information. (Holland Decl.
                      26   at ¶ 5.) Alatus invests great resources to maintain compliance with ITAR and ensure
                      27   all information entrusted to Alatus by its partners is kept in strict confidence. (Id.)
                      28
DLA P I PER LLP (US)
                                                                      -2-
     LOS A NG EL ES                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                        PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
              Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 8 of 21 Page ID #:50



                       1         B.     Defendant Velazquez’s Employment with Alatus and Termination
                       2         Defendant Mario Velazquez is Alatus’ former project manager. (Declaration
                       3   of Adriana Ortiz in Support of TRO (“Ortiz Decl.”) at ¶ 3.) As part of his duties,
                       4   Defendant Velazquez was responsible for interfacing between the Alatus production
                       5   department and Alatus customers to facilitate customer orders and ensure timely
                       6   delivery of parts and products. (Ortiz Decl. at ¶ 4.) Defendant Velazquez worked
                       7   out of the Brea and Walnut locations. (Id.)
                       8         As a condition of his employment with Alatus (and previously TSLA),
                       9   Defendant Velazquez was offered employment on or about May 19, 2014, and he
                      10   began work on or about June 9, 2014. (Id. at ¶ 5, Ex. A.) On that date he entered
                      11   into an employee confidentiality agreement. (Id.) This was later supplemented by
                      12   an additional mutual confidentiality agreement executed on June 16, 2016. (Id.) The
                      13   Agreement required Defendant Velazquez to maintain all of Alatus’ proprietary
                      14   information in strict confidence. (Id.)
                      15         Defendant Velazquez was employed by Alatus from June 2014 until
                      16   approximately February 19, 2019. (Ortiz at ¶ 7.) Alatus terminated Defendant’s
                      17   employment when his position was eliminated due to restructuring. (Id.)
                      18         C.     Defendants’ Departure and Misappropriation of Trade Secrets.
                      19         There are strong indications that Defendant Velazquez knew that his position
                      20   was going to be eliminated and contemplated working for a competitor and/or starting
                      21   a competing business with a former Alatus executive, Richard Oak. (Holland Decl.
                      22   at ¶ 6.) Defendant Velazquez and Mr. Oak were close associates prior to their
                      23   termination, and upon information and belief, are currently working on a joint
                      24   business venture competitive with Alatus’ business. (Id.)
                      25         After the termination of Defendant Velazquez’s employment, Alatus engaged
                      26   counsel to investigate whether Defendant Velazquez complied with his employment
                      27   obligations leading up to his exit from the company. (Declaration of Benjamin
                      28   Gipson in Support of TRO Application (“Gipson Decl.”) at ¶ 2.) As part of the
DLA P I PER LLP (US)
                                                               -3-
     LOS A NG EL ES                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                      PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
              Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 9 of 21 Page ID #:51



                       1   investigation, Alatus’ counsel conducted a forensic examination of Velazquez’s
                       2   company account. (Gipson Decl. at ¶ 3.) This led to the discovery that Defendant
                       3   Velazquez had purposely emailed at least ten sensitive company documents
                       4   containing Alatus’ trade secrets to his personal email address mere days before his
                       5   termination. (Id. at ¶ 3, Ex. A.)
                       6          Alatus subsequently demanded the return of these confidential documents in
                       7   August and September 2019. (Id. at ¶ 4.) In response, Defendant Velazquez returned
                       8   approximately eight documents, claiming he had returned “all” of Alatus’ proprietary
                       9   information in his possession. (Id. at ¶ 4, Ex. B.) Velazquez’s statements were
                      10   plainly misleading given Alatus identified the highly sensitive documents still
                      11   missing from his production. (Id.)
                      12          These documents contain Alatus’ most coveted business secrets. This includes
                      13   a spreadsheet containing a complete compilation of its customers, a list of the parts
                      14   and products ordered by those customers, Alatus’ competitive pricing for those
                      15   orders, and the raw materials required for the products. (Holland Decl. at ¶ 9.)
                      16   Defendant also has in his possession a detailed list of each machining asset, including
                      17   its operating system, and capacity. These are highly confidential trade secrets that
                      18   belong to Alatus. (Id.)
                      19          Alatus has taken great steps to guard its trade secrets from misuse. (Id. at
                      20   ¶¶ 10-14.) Alatus requires all employees to sign confidentiality agreements, and
                      21   limits access to these documents on a need-to-know basis for a select group of Alatus
                      22   executives and managers—which included Defendant Velazquez. (Id. at ¶¶ 11, 13-
                      23   14.)
                      24          Alatus’ security procedures are also heightened pursuant to ITAR. (Id. at
                      25   ¶ 10.) Alatus ensures all employees with access to Alatus’ confidential information
                      26   are U.S. citizens, and further restricts access to all of its facilities using a visual
                      27   compliance system requiring photographic identification of all visitors and restricting
                      28   access to unauthorized individuals. (Id.)
DLA P I PER LLP (US)
                                                                       -4-
     LOS A NG EL ES                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                      PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
             Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 10 of 21 Page ID #:52



                       1          Alatus filed the instant action to recover its sensitive trade secrets from
                       2   Defendant Velazquez and all those in concert with him. Alatus has reason to believe
                       3   Defendant Velazquez and his conspirators are actively using Alatus’ trade secrets to
                       4   form a competitive venture and obtain an unfair head start in the industry. (Id. at
                       5   ¶ 6.) These trade secrets are the product of more than 50-years of hard earned labor
                       6   by Alatus, which Defendant should not be allowed to misuse at whim.
                       7   III.   ARGUMENT
                       8          This Court should enter a temporary restraining order against Defendant
                       9   Velazquez because there is: (1) a likelihood of success on the merits of Alatus’ trade
                      10   secret and contract claims1; (2) a likelihood of irreparable harm in the absence of
                      11   preliminary relief; (3) the balance of hardships favors Alatus; and (4) an injunction
                      12   would be in the public interest. See Winter v. Natural Res. Def. Council, Inc., 555
                      13   U.S. 7, 20 (2008); Warner Bros. Entertainment, Inc. v. WTV Systems, Inc., 824 F.
                      14   Supp. 2d 1003 (C.D. Cal. 2011). A temporary restraining order should issue under
                      15   these standards for the reasons described below.
                      16          A.    Alatus Will Succeed on the Merits of its Claims
                      17                1.     Alatus Is Likely to Prevail on the Merits of its Trade Secret
                      18                       Misappropriation Claims.
                      19          Alatus will likely prevail on its trade secret claims under the federal Defend
                      20   Trade Secrets Act (“DTSA”) and state California Uniform Trade Secrets Act
                      21   (“CUTSA”) because its pricing lists and manufacturing specifications are protectable
                      22   trade secrets that were the subject of reasonable efforts to maintain their secrecy. The
                      23   Court need look no further than the appended email showing Defendant Velazquez
                      24   purposefully absconded with Alatus’ trade secrets and failed to return them upon
                      25   termination of his employment. This is textbook misappropriation.
                      26
                           1
                             Alatus here limits its contentions to its trade secret and contract claims as they
                      27   support findings of irreparable harm justifying injunctive relief. The remaining
                           claims are subject to alternative relief in the form of monetary damages. Alatus
                      28   reserves its rights to seek monetary damages for all its claims to be proven at trial.
DLA P I PER LLP (US)
                                                                       -5-
     LOS A NG EL ES                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                       PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
             Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 11 of 21 Page ID #:53



                       1                       i.     Legal Standard
                       2         A “prima facie claim for misappropriation of trade secrets requires a plaintiff
                       3   to demonstrate: (1) the plaintiff owned a trade secret, (2) the defendant acquired,
                       4   disclosed, or used the plaintiff’s trade secret through improper means, and (3) the
                       5   defendant’s actions damaged the plaintiff.” Sargent Fletcher, Inc. v. Able Corp., 110
                       6   Cal.App.4th 1658, 1665 (2003).
                       7         The elements for a claim under the DTSA and CUTSA, are nearly identical.
                       8   Compare 18 U.S.C. § 1839(5), with Cal. Civ. Code § 3426.1(b). “Given the
                       9   similarity between DTSA and CUTSA claims . . . Court[s] will interpret … DTSA
                      10   claims consistently with . . . CUTSA claims.” Deerpoint Group, Inc. v. Agrigenix,
                      11   345 F.Supp.3d 1207, 1228 (E.D. Cal. 2018); Comet Technologies USA v. Beuerman,
                      12   2018 WL 1990226 at *4 (N.D. Cal. 2018) (finding misappropriation of trade secret
                      13   claim under the CUTSA is likewise sufficient under the DTSA).
                      14         A “trade secret” is defined as: (1) information, (2) deriving independent
                      15   economic value, actual or potential, from not being generally known to the public or
                      16   to other persons who can obtain economic value from its disclosure or use, that (3) is
                      17   the subject of efforts that are reasonable under the circumstances to maintain its
                      18   secrecy. See Cal. Civ. Code § 3426.1(d); 18 U.S.C. §§ 1836 et seq.
                      19         Misappropriation occurs where an individual “(1) acquires a trade secret
                      20   knowing or having reason to know that the trade secret has been acquired by
                      21   ‘improper means,’ (2) discloses or uses a trade secret the person has acquired by
                      22   ‘improper means’ or in violation of a nondisclosure obligation, (3) discloses or uses
                      23   a trade secret the person knew or should have known was derived from another who
                      24   had acquired it by improper means or who had a nondisclosure obligation or
                      25   (4) discloses or uses a trade secret after learning that it is a trade secret but before a
                      26   material change of position.” Ajaxo Inc. v. E*Trade GroupInc., 135 Cal. App. 4th 21,
                      27   66 (2005).
                      28
DLA P I PER LLP (US)
                                                                      -6-
     LOS A NG EL ES                       MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                        PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
             Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 12 of 21 Page ID #:54



                       1                       ii.    Alatus Has Protectable Trade Secrets.
                       2         Here, Alatus has identified the key documents containing its customer lists,
                       3   product orders, competitive pricing arrangements, and manufacturing specifications.
                       4   (Gipson Decl. at ¶¶ 3-4, Exs. A-B; Holland Decl. at ¶ 9.) This information regarding
                       5   how Alatus manufactures its various products has been developed by the company
                       6   over years of experience and gives Alatus an advantage in the marketplace because
                       7   it can more efficiently make products that conform to the requirements of its
                       8   customers. (Holland Decl. at ¶¶ 9, 15-17.) See Mattel, Inc. v. MGA Entertainment,
                       9   Inc., 782 F. Supp. 2d 911, 959 (C.D. Cal. 2011) (“Information derives independent
                      10   economic value from not being generally known when its secrecy provides a business
                      11   with a substantial business advantage”); Whyte v. Schlage Lock Co., 101 Cal.App.4th
                      12   1443, 1455-56 (2002) (holding that composite materials and processes to make a
                      13   company’s locks had independent economic value); Brocade Commc'ns Sys., Inc. v.
                      14   A10 Networks, Inc., 873 F. Supp. 2d 1192, 1213-14 (2012) (holding triable issues
                      15   remained because evidence demonstrated that plaintiff “developed” its trade secrets
                      16   to “optimize” its digital technology and such “trade secrets [may] allow a competitor
                      17   like [defendant] to develop a product that meets the needs of customers who are
                      18   already using [plaintiff’s] products.”).
                      19         The client list alone qualifies as a trade secret given it identifies with specificity
                      20   the particular products and specifications requested by all of Alatus’ customers. See
                      21   MAI Systems Corp. v. Peak Computer, Inc., 991 F.2d 511, 520-21 (9th Cir. 1993)
                      22   (holding that customer data assembled over number of years which gave company
                      23   ability to target customers most interested in their product had independent economic
                      24   value); Morlife, Inc. v. Perry, 56 Cal. App. 4th 1514, 1522-23 (1997) (holding
                      25   customer list built through years of development that allowed business to target
                      26   customers more interested in the product had independent economic value).
                      27         Alatus took reasonable steps to ensure its confidential and proprietary
                      28   information remained secret by, among other things: (1) disclosing it only to those
DLA P I PER LLP (US)
                                                                 -7-
     LOS A NG EL ES                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                      PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
             Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 13 of 21 Page ID #:55



                       1   individuals who needed the information to perform their duties; (2) making known
                       2   to these individuals the fact that information was to be kept confidential; (3) limiting
                       3   access to Alatus’ facilities to employees and consultants, and requiring admittance
                       4   by a security guard or company-issued ID card, and further requiring all visitors to
                       5   verify their identity through a visual compliance system as a precondition to entering
                       6   its grounds; and (4) requiring individuals, such as the Velazquez, to agree to keep its
                       7   confidence including by executing written agreements affirming their obligation to
                       8   keep such information confidential. (Holland Decl. at ¶¶ 10-14.)
                       9          All of these efforts by Alatus demonstrate it took measures that were
                      10   “reasonable under the circumstances” to guard its protectable trade secrets. See
                      11   Religious Technology Ctr. v. Netcom On-Line Communication Services, Inc., 923 F.
                      12   Supp. 1231, 1253-1254 (N.D. Cal. 1995) (noting reasonable steps to protect trade
                      13   secrets included locked premises; logging, identification and limited distribution of
                      14   materials; and requiring photo identification and confidentiality agreements for
                      15   anyone given access to materials); Whyte, 101 Cal. App. 4th at 1454.
                      16                        iii.   Defendant Velazquez Misappropriated the Trade Secrets.
                      17          Defendant Velazquez misappropriated these trade secrets when he emailed
                      18   these documents to his personal email address before his termination. (Gipson
                      19   Decl. at ¶¶ 3-4, Exs. A-B; Holland Decl. at ¶¶ 6-9; Ortiz Decl. at ¶¶ 5-7, Exs. A-B.)
                      20   He did so with intent to retain these documents post-termination to establish a
                      21   competitive venture using Alatus’ hard-earned work. (Id.) Velazquez to date has
                      22   failed to return all of the files he took. (Id.)
                      23          This is misappropriation. See A10 Networks, Inc., 873 F. Supp. 2d at 1213-
                      24   14 (holding misappropriation claims triable where defendants “copied or emailed
                      25   [plaintiff’s] materials shortly before leaving [plaintiff]; and deleted related files in a
                      26   manner consistent with an effort to cover their tracks.”); Language Line Servs., Inc.
                      27   v. Language Servs. Assocs., Inc., 944 F. Supp. 2d 775, 783 (N.D. Cal.
                      28   2013) (holding misappropriation proven where Defendants “accessed and examined
DLA P I PER LLP (US)
                                                                  -8-
     LOS A NG EL ES                      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                       PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
             Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 14 of 21 Page ID #:56



                       1   [Defendants’] data” without authorization); Babcock Power, Inc. v. Kapsalis,
                       2   No. 3:13-CV-717-CRS, 2017 WL 1206012, at *8 (W.D. Ky. Mar. 30, 2017)
                       3   (applying analogous trade secret statute to hold “[plaintiff] Vogt has established a
                       4   triable issue on the question of misappropriation” where “Vogt has produced Bates
                       5   stamped documents that [Defendant] Kapsalis does not dispute were in his
                       6   possession after he left Vogt” and “Vogt [put forth] evidence that Kapsalis did not
                       7   have permission to take these materials”).
                       8         In short, Alatus will likely succeed in proving that Defendant Velazquez
                       9   intentionally misappropriated Alatus’ trade secrets. See Monolithic Power Systems,
                      10   Inc., 420 F. Supp. 2d 1070 at 1091-9 (affirming jury’s finding of willful trade secret
                      11   misappropriation where testimony indicated Defendants “first obtained, distributed
                      12   and then used [plaintiff’s proprietary] datasheet” to develop competing electrical
                      13   backlight patent); A10 Networks, Inc., 873 F. Supp. 2d at 1216 (holding evidence
                      14   that Defendants, former employees of Plaintiff Foundry, “used their Foundry-issued
                      15   computers to work directly for [Defendant] A10 [and] communicated regularly with
                      16   A10 employees” raised triable issues).
                      17                      iv.    Alatus Faces Irreparable Injury and Potential Damages as
                      18                             a Result of the Misappropriation.
                      19         As a preliminary matter, proof of the above misappropriation itself establishes
                      20   the harm element of Alatus’ claims. This is because “harm may be presumed” upon
                      21   a showing that Defendants misappropriated Alatus’ trade secrets. Language Line
                      22   Servs., Inc. v. Language Servs. Assocs., Inc., 944 F. Supp. 2d 775, 782 (N.D. Cal.
                      23   2013); Western Directories, Inc. v. Golden Guide Directories, Inc., 2009 WL
                      24   1625945, *6 (N.D. Cal. June 8, 2009) (“The Court presumes that Plaintiff will suffer
                      25   irreparable harm if its proprietary information is misappropriated.”). Defendant
                      26   Velazquez’s misappropriation risks irreparable injury to Alatus because the
                      27   disclosure of Alatus’ trade secrets would not only compromise its competitive
                      28   position in the marketplace, but potentially subject Alatus to government sanctions.
DLA P I PER LLP (US)
                                                                    -9-
     LOS A NG EL ES                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                      PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
             Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 15 of 21 Page ID #:57



                       1   (Gipson Decl. at ¶¶ 3-4, Exs. A-B; Holland Decl. at ¶¶ 5, 15-17.) In short, Alatus
                       2   has a strong likelihood of succeeding on all elements of its trade secret claims.
                       3                 2.   Alatus Will Likely Prevail on the Merits of its Contract
                       4                      Claims.
                       5         Alatus will likely prevail on its breach of contract claims because there is an
                       6   enforceable agreement between Alatus and Defendant Velazquez requiring him to
                       7   maintain the confidentiality of all information entrusted to him and to promptly return
                       8   all of Alatus’ information upon request. Defendant breached this agreement when
                       9   he surreptitiously took Alatus’ documents and retained its trade secrets despite
                      10   repeated demands to return Alatus’ documents.
                      11         “To prevail on a cause of action for breach of contract, the plaintiff must prove
                      12   (1) the contract, (2) the plaintiff’s performance of the contract or excuse for
                      13   nonperformance, (3) the defendant’s breach, and (4) the resulting damage to the
                      14   plaintiff.” Richman v. Hartley, 224 Cal. App. 4th 1182, 1186 (2014).
                      15         Here, there was a contract between Alatus and Defendant Velazquez. Alatus’
                      16   predecessor entity provided that contract to Defendant, which Defendant signed as a
                      17   condition of employment on June 16, 2016. (Ortiz Decl. at ¶¶ 5-7, Ex. A.) Alatus
                      18   continued to compensate Velazquez as an employee until his termination in February
                      19   2019. (Id.)
                      20         Defendant Velazquez breached the contract when he failed to return Alatus’
                      21   confidential information upon his termination. (Id.) Defendant’s use of Alatus’
                      22   confidential information to form a competitive venture and subsequent disclosure of
                      23   that information to third parties also constitutes a breach of the agreement. (Id.)
                      24   Alatus is entitled to specific performance and injunctive relief to remedy Defendant’s
                      25   breach. (Id., Ex. A at ¶ 6 (“Receiving party agrees that money damages would not be
                      26   a sufficient remedy for any breach of this Agreement . . . . [and that Alatus] shall be
                      27   entitled to specific performance and injunction”).) See Kim Laube & Co., Inc. v.
                      28   Wahl Clipper Corp., No. LACV0900914JAKJCX, 2013 WL 12084741, at *8 (C.D.
DLA P I PER LLP (US)
                                                             -10-
     LOS A NG EL ES                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                      PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
             Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 16 of 21 Page ID #:58



                       1   Cal. Mar. 8, 2013) (holding plaintiff raised triable breach of contract claim where
                       2   evidence showed that defendant shareholder violated confidentiality provisions by
                       3   misappropriating plaintiff’s confidential information).
                       4         B.     Alatus Will Suffer Irreparable Harm if a TRO is Not Granted.
                       5         Alatus stands to suffer irreparable injury absent the issuance of a temporary
                       6   restraining order.    Defendant Velazquez simply cannot be allowed to use or
                       7   disseminate Alatus’ most prized trade secrets. To do so would risk untold damage to
                       8   Alatus’ business and market reputation, and may even expose Alatus to the potential
                       9   risk of government sanctions.
                      10         Evidence of lost business or business opportunities, as well as damage to
                      11   goodwill, will satisfy the requirement to show irreparable harm. See Stuhlbarg Int’l
                      12   Sales Co., Inc. v. John D. Brush and Co., Inc., 240 F.3d 832, 841 (9th Cir. 2001).
                      13   Specifically, with respect to trade secret claims, “[a]n injunction may be used to
                      14   eliminate any unfair head start a defendant may have gained by improper use of
                      15   confidential information and is appropriate if it ‘place[s the defendant] in the position
                      16   it would have occupied if the breach’ had not occurred.” Netlist, Inc. v. Diablo Tech.,
                      17   Inc., No. 13-cv-05962-YGR, 2015 WL 153724, *7 (N.D. Cal. Jan. 12, 2015) (quoting
                      18   Winston Research Corp. v. Minnesota Mining & Mfg., 350 F.2d 134, 141-42 (9th Cir.
                      19   1965). Further, the breach of an enforceable confidentiality agreement occasions
                      20   harm that is intangible and difficult to quantify, and therefore qualifies as irreparable
                      21   harm. See Ocean Beauty Seafoods, LLC v. Pacific Seafood Group Acq. Co., Inc.,
                      22   648 Fed. Appx. 709, 712 (9th Cir. 2016) (vacating order denying preliminary
                      23   injunction for breach of non-compete agreement prohibiting disclosure of
                      24   confidential information).
                      25         Here, the unfair advantage that the Defendant Vazquez may obtain through his
                      26   misappropriation of the Alatus’ trade secrets is sufficient to establish irreparable
                      27   harm. (Holland Decl. at ¶¶ 15-17.) Alatus’ competitive market position is under
                      28   immediate threat by Defendant’s unfair head start in the industry and/or in assisting
DLA P I PER LLP (US)
                                                                  -11-
     LOS A NG EL ES                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                      PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
             Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 17 of 21 Page ID #:59



                       1   others with their efforts to unfairly compete with Alatus. (Id.) See Waymo LLC v.
                       2   Uber Technologies, Inc., No. C 17-00939 WHA, 2017 WL 2123560, *11 (N.D. Cal.
                       3   May 15, 2017) (where “it may prove impossible to fully restore the parties to their
                       4   respective competitive positions as if no misappropriation had occurred” it was “far
                       5   better to instead put in prophylactic measures now to prevent misappropriation (or
                       6   further misappropriation) to the extent warranted on this record”); see also Tom
                       7   Doherty Assocs., Inc. v. Saban Entm't, Inc., 60 F.3d 27, 37–38 (2d Cir.1995) (in
                       8   trademark licensing case, deprivation of opportunity to expand business is irreparable
                       9   harm).
                      10         The potential disclosure of Alatus’ trade secrets to third parties also risks
                      11   irrevocable damage to Alatus’ interests. (Id.) For one, Alatus may lose its hard-
                      12   earned goodwill if its clients had the impression that their product orders and
                      13   purchases were leaked to market competitors.          (Id.)   See SV3, LLC v. GG
                      14   Distribution, Inc., No. EDCV 19-46 JGB (SPX), 2019 WL 1091337, at *5 (C.D. Cal.
                      15   Jan. 18, 2019), order dissolved, No. EDCV 19-46 JGB (SPX), 2019 WL 1090772
                      16   (C.D. Cal. Feb. 6, 2019) (holding “lost profits and customers, as well as damage to
                      17   goodwill and business reputation—are sufficiently damaging to constitute irreparable
                      18   injury.”) In fact, it does not matter whether or not a disclosure actually occurred,
                      19   since the perception alone could harm Alatus’ goodwill. See Herb Reed Enters., LLC
                      20   v. Florida Entm't Mgmt., Inc., 736 F.3d 1239, 1250 (9th Cir. 2013) (“Evidence of
                      21   loss of control over business reputation and damage to goodwill could constitute
                      22   irreparable harm.”).
                      23         The irreparable harm is not limited to current customers however. Potential
                      24   customers would likewise be reticent to conduct business with a contractor perceived
                      25   to have failed or mismanaged confidential customer information. (Id.) This too
                      26   supports a finding of irreparable harm. See Stuhlbarg Int'l Sales Co. v. John D. Brush
                      27   & Co., 240 F.3d 832, 841 (9th Cir. 2001) (“Evidence of threatened loss of prospective
                      28
DLA P I PER LLP (US)
                                                                    -12-
     LOS A NG EL ES                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                      PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
             Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 18 of 21 Page ID #:60



                       1   customers or goodwill certainly supports a finding of the possibility of irreparable
                       2   harm.”).
                       3         C.     The Balance of Hardships Favors Granting this Application
                       4         The balance of hardships favors granting Alatus injunctive relief. A failure to
                       5   grant such relief risks the loss of Alatus’ customers and goodwill. Conversely,
                       6   granting the TRO would impose nominal burdens on Defendant Vazquez, requiring
                       7   him to secure all of Alatus’ information stored on his personal devices and refrain
                       8   from sharing this information with any third parties.
                       9         “To obtain a preliminary injunction, the moving party must show either (1) a
                      10   combination of probable success on the merits and the possibility of irreparable
                      11   injury, or (2) that serious questions are raised and the balance of hardships tips
                      12   sharply in its favor. These formulations are not different tests but represent two points
                      13   on a sliding scale in which the degree of irreparable harm increases as the probability
                      14   of success on the merits decreases. Under either formulation, the moving party must
                      15   demonstrate a significant threat of irreparable injury, irrespective of the magnitude
                      16   of the injury.” Dr. Seuss Enterprises, L.P. v. Penguin Books USA, Inc., 109 F.3d
                      17   1394, 1397 fn 1 (9th Cir. 1997). “A court balancing the equities will look to the
                      18   possible harm that might befall the various parties.” Kelly v. Primco Mgmt., Inc.,
                      19   No. CV1407263BROSHX, 2015 WL 10990368, at *16 (C.D. Cal. Jan. 12, 2015).
                      20         Here, Alatus has the most to lose. A failure to grant relief here will harm
                      21   Alatus’ market position and goodwill, and confer an unfair competitive advantage to
                      22   Defendant Velazquez.       See e.g., Gucci Am., Inc. v. Los Altos Boots, Inc.,
                      23   No. CV1406680BROAJWX, 2014 WL 12561613, at *7 (C.D. Cal. Aug. 27, 2014)
                      24   (“If Defendant continues selling counterfeit shoes, Gucci will continue to suffer
                      25   irreparable injury to its goodwill and reputation. Accordingly, the Court finds the
                      26   balance of hardships weighs in favor of granting the TRO.”).
                      27         Defendant stands to lose nothing except the opportunity to misuse confidential
                      28   information entrusted to him for unlawful competitive gain. See Disney Enterprises,
DLA P I PER LLP (US)
                                                                   -13-
     LOS A NG EL ES                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                      PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
             Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 19 of 21 Page ID #:61



                       1   Inc. v. VidAngel, Inc., 869 F.3d 848, 867 (9th Cir. 2017) (“harm caused by [the
                       2   enjoinment of] illegal conduct does not merit significant equitable protection.”).
                       3   Altus demands a straightforward order prohibiting Defendant from using or
                       4   disclosing Alatus’ information in Defendant’s possession. The worst case scenario
                       5   would involve Defendant having no such information—meaning Defendant would
                       6   face no burden at all if enjoined from such acts.
                       7         D.     The Public Interest Weighs Towards Granting an Injunction
                       8         The public interest is served by issuance of a preliminary injunction to
                       9   protect the integrity of the markets. Alatus is entitled to guard its hard-earned
                      10   business secrets from unauthorized disclosure and misuse. An injunction would
                      11   reinforce the public’s interests in protecting business’ rights to reap the fruits of
                      12   their labor, and encouraging fair competition based on independent capital and
                      13   innovation, instead of deceit and free-riding. See e.g., Warner Bros. Entertainment,
                      14   Inc. v. WTV Systems, Inc., 824 F. Supp. 2d 1003, 1015 (C.D. Cal. 2011) (“[I]t is
                      15   virtually axiomatic that the public interest can only be served by upholding
                      16   copyright protections and correspondingly, preventing the misappropriation of
                      17   skills, creative energies, and resources which are invested in a protected work.”);
                      18   Netflix Studios, LLC v. Dragon Media Inc., No. CV 18-230-MWF (ASX), 2018 WL
                      19   7891027, at *5 (C.D. Cal. Dec. 21, 2018) (holding public interest served by
                      20   “protecting copyright owners' marketable rights to their work” and upholding the
                      21   “economic incentive” to continue creating original product and services for public
                      22   consumption).
                      23   IV.   REQUEST FOR EXPEDITED DISCOVERY
                      24         Alatus simultaneously requests an order for expedited discovery in this action.
                      25   In determining whether good cause exists, the court considers: “(1) whether a
                      26   preliminary injunction is pending; (2) the breadth of the discovery requests; (3) the
                      27   purpose for requesting the expedited discovery; (4) the burden on the defendants to
                      28   comply with the requests; and (5) how far in advance of the typical discovery process
DLA P I PER LLP (US)
                                                                   -14-
     LOS A NG EL ES                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                      PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
             Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 20 of 21 Page ID #:62



                       1   the request was made.” Am. LegalNet, Inc. v. Davis, 673 F. Supp. 2d 1063, 1067
                       2   (C.D. Cal. 2009).
                       3         The above preliminary injunction factors justify a finding of good cause that
                       4   entitle Alatus to expedited discovery to ascertain the full scope of Defendant’s
                       5   misappropriation of its proprietary information. See Davis, 673 F. Supp. 2d 1063 at
                       6   1066; SV3, LLC, 2019 WL 1091337, at *8 (noting “[e]xpedited discovery may be
                       7   appropriate when it is needed to prepare for a pending preliminary injunction
                       8   hearing” and granting order for expedited discovery “in light of the harm caused to
                       9   Plaintiff” by Defendant’s ongoing conduct to be enjoined); see also Arista Records
                      10   LLC v. Does 1-19, 551 F. Supp. 2d 1, 4, 9 (D.D.C. 2008) (granting expedited
                      11   discovery where necessary “to ascertain the true identities of the Defendants”).
                      12         Alatus seeks the timely deposition of Defendant Velazquez. Alatus also seeks
                      13   to propound discovery requests to identify all of Alatus’ information in Velazquez’s
                      14   possession, custody, and control, and any third parties in communication with
                      15   Velazquez to whom he may have transferred and/or shared the confidential
                      16   information.   Finally, Alatus will propound a request to inspect Defendant’s
                      17   computer devices. Such inspection will be conducted by a third-party neutral that
                      18   can confirm Alatus’ confidential information is secure and was not transmitted to any
                      19   unidentified devices. This discovery is narrowly tailored to Alatus’ claims and poses
                      20   a de minimis burden on Defendant since Alatus would ordinarily seek this discovery
                      21   in the course of the case.     See L’Oreal USA Creative, Inc. v. Maggy Tsui,
                      22   No. CV168673FMOFFMX, 2016 WL 9275404, at *7 (C.D. Cal. Dec. 22, 2016)
                      23   (finding good cause to expedite discovery upon issuance of temporary restraining
                      24   order).
                      25   V.    CONCLUSION
                      26         For the aforementioned reasons, Alatus requests the issuance of a temporary
                      27   restraining order, and an order to show cause why a preliminary injunction should
                      28   not issue against Defendant Mario Velazquez. The order should restrain and enjoin
DLA P I PER LLP (US)
                                                                 -15-
     LOS A NG EL ES                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                      PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
             Case 8:19-cv-01869-PSG-JDE Document 6-1 Filed 09/30/19 Page 21 of 21 Page ID #:63



                       1   Velazquez and all those in active concert or participation with him from using,
                       2   disclosing, or sharing Alatus’ proprietary with third parties.
                       3
                       4    Dated: September 30, 2019             DLA PIPER LLP (US)
                       5
                       6                                          By: /s/ Benjamin M. Gipson
                                                                     BENJAMIN M. GIPSON
                       7                                             HECTOR E. COREA
                                                                     Attorneys for Plaintiff
                       8                                             ALATUS AEROSYSTEMS
                       9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
DLA P I PER LLP (US)
                                                                    -16-
     LOS A NG EL ES                     MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
                                      PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER
